Citation Nr: 9905582	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-09 658	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral defective hearing and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of 1998 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  A May 1955 Board decision denied service connection for 
bilateral defective hearing.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
defective hearing in the left ear has not been received since 
the May 1955 Board decision.

3.  The evidence received since the May 1955 Board decision 
includes evidence which bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for defective 
hearing in the right ear.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for defective hearing in the left ear 
has not been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  New and material evidence to reopen the veteran's claim 
for service connection for defective hearing in the right ear 
has been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  The evidence which must be considered in determining 
whether there is a basis for reopening a claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet.App. 273, at 284 (1996).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, at 214 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless the increase is clearly and 
unmistakably due to natural progress.  38 U.S.C.A. §§ 1111, 
1153 (West 1991); 38 C.F.R. § 3.306 (1998).  A veteran who 
served during wartime is presumed in sound condition except 
for defects noted when examined and accepted for service; 
clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption,  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

A May 1955 Board decision denied entitlement to service 
connection for bilateral defective hearing because the 
veteran had defective hearing prior to service entrance and 
it was not considered to have increased in severity during 
service.

Evidence on file at the time of the May 1955 Board decision 
consisted of the veteran's service medical records, a March 
1954 medical report from Henry M. Goodyear, M.D., a June 1954 
medical report from Morris Hyman, M.D., and a transcript of 
the veteran's February 1955 personal hearing at the RO.

According to Dr. Goodyear, when the veteran was seen in April 
1949, he noted a history of difficulty hearing after swimming 
in August 1948.  Hearing tests in April 1949 revealed spoken 
voice of 4/20 on the right and 2/20 on the left, whispered 
voice of 2/20 on the right and 11 inches/20 on the left, and 
watch tick of 1/40, bilaterally, with Rhinne positive.  It 
was noted that the veteran underwent an adenoidectomy in 
April 1949.  

On service entrance examination in March 1951, the veteran's 
hearing was 15/15, bilaterally, for whispered voice; his 
physical profile included a 1 for hearing.  When examined in 
early August 1951, the veteran had dysacusis with mild 
pharyngitis.  It was noted later in August 1951 that the 
dysacusis had persisted, and he was sent to the ear, nose, 
and throat clinic.  On examination in late August 1951, his 
hearing for spoken voice was 15/15 on the right and 12/15 on 
the left; an uninterpreted audiogram appears to show 
essentially normal hearing in the right ear and defective 
hearing in the left ear. 

According to Dr. Goodyear, hearing examination in September 
1951 revealed spoken voice of 20/20, whispered voice of 
14/20, and watch tick of 24/40 with Rhinne positive in the 
right ear; the left ear was 0/20.  It was noted that there 
was a Barany noise apparatus in the right ear; the left 
eardrum was opened and heavy mucus was obtained, with some 
improvement in hearing.  An uninterpreted service audiogram 
dated later in September 1951 appears to show bilateral 
defective hearing.  

The veteran was hospitalized in October 1951 due to ear and 
hearing problems.  He said that he had been hard of hearing 
since he was 10, possibly due to recurrent nose and throat 
infections.  Physical examination revealed that both eardrums 
were thickened and retracted.  Both mastoids were 
underdeveloped and not aerated with no evidence of bone 
destruction.  An audiogram showed a 45-decibel loss in the 
center speech range on the right and a 59-decibel loss on the 
left.  It was noted that spoken voice was 15/15 on the right 
and 12/15 on the left.  The diagnosis was deafness, mixed, 
bilateral, partial, of unknown cause.  The veteran was 
transferred to another hospital in October 1951 for continued 
evaluation.  An audiogram showed normal hearing in the right 
ear and defective hearing in the left ear.  The discharge 
diagnosis in November 1951 was deafness, conductive type, 
left ear, moderate, cause undetermined.  

The veteran was hospitalized in December 1951 with acute left 
ear external otitis.  He was hospitalized in January 1952 
with complaints of ear pain, deafness, vomiting, and loss of 
balance.  On examination, the internal auditory canals were 
normal in appearance.  The hospital discharge diagnoses in 
March 1952 were otitis media of the right ear, acute; 
external otitis of the right ear, acute; and serous 
labyrinthitis of the right ear, acute, diffuse.  The 
diagnoses were noted to be in the line of duty.  The veteran 
was hospitalized later in March 1952 with complaints of poor 
hearing in both ears, especially on the right, trouble with 
balance, and ringing in the right ear.  The discharge 
diagnosis in April 1952 was deafness, conductive type, 
bilateral, cause undetermined, manifested by a loss of 72 
decibels in the right ear and 35 decibels in the left ear in 
frequencies 500, 1000, and 2000 hertz; whispered voice was 
0/15 in both ears and spoken voice was 0/20 on the right and 
1/20 on the left.  On service discharge audiometric 
examination in February 1954, the veteran's hearing was 
defective in the right ear and within normal limits in the 
left ear; his physical profile included a 4 for hearing.

According to the June 1954 medical report from Dr. Hyman, he 
saw the veteran for complaints of loss of hearing in the 
right ear.  Eardrums were normal in appearance, the veteran 
was able to hear whispered voice on the right, and Romberg 
was negative.  Rhinne was negative on the right and positive 
on the left; C1 and C4 were heard on the left but not heard 
on the right.  Dr. Hyman indicated that he felt that the 
hearing test did not reflect the true amount of hearing in 
the veteran's right ear.  The diagnosis was normal hearing in 
the left ear and questionable hearing loss in the right ear; 
an audiometric examination was recommended.  VA audiometric 
examination in June 1954 showed hearing within normal limits 
in the left ear and no response in the right ear.

The veteran testified at a RO hearing in February 1955 that 
he should be service connected for defective hearing because 
his hearing was normal when he went into service, even though 
he had had intermittent hearing problems prior to service 
entrance, and he never recovered hearing in his right ear 
after he lost it in service.

Evidence received by VA after May 1955 consists of duplicate 
service medical records, a March 1998 medical report from 
Ernest E. Behnke, M.D., a November 1998 transcript of the 
veteran's video conference hearing, and the veteran's 
statements.  According to the March 1998 report from Dr. 
Behnke, which includes an audiogram, the veteran had profound 
right sensorineural hearing loss, longstanding; decreased 
hearing in the left ear; and tinnitus.

The veteran testified at his RO video conference hearing held 
with the undersigned in November 1998 that although he had 
ear infections as a child that affected his hearing at the 
time of the infections, the infections did not cause any 
permanent hearing damage; that a severe right ear infection 
in service in late 1951 or early 1952 caused permanent 
deafness in the right ear; and that he has recently lost most 
of the hearing in his left ear.

The Board has found the March 1998 medical report showing 
longstanding profound hearing loss in the right ear, combined 
with the veteran's November 1998 testimony that his 
preservice ear infections did not cause any permanent hearing 
loss, to be new since they are not strictly duplicative or 
cumulative of evidence previously of record.  Moreover, the 
Board has found the medical report and veteran's testimony to 
be so significant that they must be considered in order to 
fairly decide the merits of the appeal.  Accordingly, the 
March 1998 report from Dr. Behnke and the veteran's November 
1998 testimony are new and material, and the claim for 
service connection for defective hearing in the right ear is 
reopened.

With respect to the claim for entitlement to service 
connection for defective hearing in the left ear, the Board 
finds that the evidence received since the May 1955 Board 
denial is not material.  The first post-service evidence of 
defective hearing in the left ear is not until audiometric 
examination in March 1998, and the veteran testified at his 
video conference hearing in November 1998 that he recently 
lost most of the hearing in his left ear.  There is no 
evidence on file suggesting that the current defective 
hearing in the left ear is etiologically related to service.  
Therefore, the claim for service connection for defective 
hearing in the left ear has not been reopened.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
defective hearing in the right ear is granted.

The veteran's application to reopen his claim for service 
connection for defective hearing in the left ear is denied.


REMAND

Since reopening of the veteran's claim for defective hearing 
in the right ear has been granted, the Board finds that 
additional action by the RO is required before the Board 
addresses the merits of the reopened claim.  In this regard 
the Board notes that although Dr. Hyman considered the 
veteran's claim of deafness in the right ear questionable in 
June 1954, VA audiometric examination report in June 1954 and 
Dr. Behnke's March 1998 audiogram indicate profound hearing 
loss on the right.  The Board also notes that VA has not 
examined the veteran's hearing since June 1954. 
In light of these circumstances, the issue on appeal is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the reopened claim.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records that are 
not already on file.

2.  Then, the veteran should be provided 
an examination by a board certified 
otolaryngologist, if available, and an 
audiology examination for the purpose of 
determining the nature, extent and 
etiology of defective hearing in the 
right ear.  All indicated studies should 
be performed.  The claims folder must be 
made available to the examiners for 
review prior to the examination.  With 
respect to any current defective hearing 
in the right ear, the examiners should 
provide an opinion as to whether such 
disorder clearly and unmistakably existed 
prior to service.  With respect to any 
defective hearing which either examiner 
believes existed prior to service, the 
examiner should provide an opinion, based 
upon the examination results and a review 
of the claims folder, as to whether it is 
at least as likely as not that such 
disorder increased in severity during 
service, and, if so, whether the increase 
in severity was clearly and unmistakably 
due to natural progress.  With respect to 
any current right ear defective hearing 
which either examiner concludes did not 
clearly and unmistakably exist prior to 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  The 
rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue on 
appeal on a de novo basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he receives further notice from the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication 



	(CONTINUED ON NEXT PAGE)



Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


- 10 -


